            Case 2:20-cv-05400-ER Document 14 Filed 01/19/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN L. POWELL,                              :
     Plaintiff,                               :
                                              :
       v.                                     :      CIVIL ACTION NO. 20-CV-5400
                                              :
MISS BLANCHE CARNEY, et al.                   :
     Defendants.                              :

                                             ORDER

       AND NOW, this 19th day of January, 2021, upon consideration of Plaintiff Kevin L.

Powell’s Motion to Proceed In Forma Pauperis (ECF No. 8), his Prisoner Trust Fund Account

Statement (ECF No. 9), and his pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Kevin L. Powell, #614074, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Curran-Fromhold Correctional Facility or other appropriate official to assess an initial

filing fee of 20% of the greater of (a) the average monthly deposits to Powell’s inmate account;

or (b) the average monthly balance in Powell’s inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Powell’s inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month’s income

credited to Powell’s inmate account until the fees are paid. Each payment shall refer to the

docket number for this case.
            Case 2:20-cv-05400-ER Document 14 Filed 01/19/21 Page 2 of 4




       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Curran-Fromhold Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

WITHOUT PREJUDICE as follows:

               A.     All claims based on grievances are DISMISSED WITH PREJUDICE

       for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated

       in the Court’s Memorandum.

               B.     All other claims are DISMISSED WITHOUT PREJUDICE for failure

       to comply with Federal Rules of Civil Procedure 8 and 10 or for failure to state a claim

       pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

       Memorandum.

       6.      Powell may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Powell’s claims against each defendant. The amended complaint shall be a

complete document, organized in numbered paragraphs that alleges separate claims in separate

courts as required by Rules 8 and 10. The amended complaint may not rely on the initial

Complaint or other papers filed in this case to state a claim. When drafting his amended

complaint, Powell should be mindful of the Court’s reasons for dismissing the claims in his

initial Complaint as explained in the Court’s Memorandum. Upon the filing of an amended

complaint, the Clerk shall not make service until so ORDERED by the Court.
            Case 2:20-cv-05400-ER Document 14 Filed 01/19/21 Page 3 of 4




       7.      The Clerk of Court is DIRECTED to send Powell a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Powell may use this form to file his amended complaint if he chooses to do so. 1

       8.      If Powell does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       9.     If Powell fails to file any response to this Order, the Court will conclude that

Powell intends to stand on his Complaint and will issue a final order dismissing this case. 2 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be



1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
2
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
          Case 2:20-cv-05400-ER Document 14 Filed 01/19/21 Page 4 of 4




inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:


                                              /s/ Eduardo C. Robreno
                                              EDUARDO C. ROBRENO




court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
